 

U.S. DISTRICT COURT

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT CQURT FILED
FOR THE NORTHERN DISTRICT OF THXAS
AMARILLO DIVISION OCT 15 2019

 

 

 

UNITED STATES OF AMERICA CLERK, U.S. DISTRICT COURT

B

Criminal Action No. 2:19-CR-00113-Z-BR

 

Plaintiff,
V.

JUAN BERNARDO MOLINA (1)

Can COD COR CO? OR (ON 2 KL HO?

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 27, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Juan Bernardo Molina filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—-and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Juan Bernardo Molina was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Juan Bernardo Molina; and
ADJUDGES Defendant Juan Bernardo Molina guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 15, 2019.

 

 

MAA THEW J. KACSMARYK Y
UMITED STATES DISTRICT JUDGE

 
